Exhibit 10.11



New Delphi 1, LLC






October 2, 2009






Jugal K Vijayvargiya
GEN DIR INFOT/DIRVER INTFC PBU
Electronics & Safety – Wuppertal, GERMANY


Dear Jugal:


We are pleased to offer you employment with New Delphi 1, LLC (“Delphi U.S.”), a
wholly owned subsidiary of Delphi Holdings LLP, a limited liability partnership
incorporated under the laws of England and Wales (“New Delphi”). If you agree by
countersigning this letter, you will become an executive of Delphi U.S. upon the
effective date of the Master Disposition Agreement (“MDA”), currently
anticipated for the first week of October 2009.


We hope you will accept our offer. We developed our combination of base pay,
cash incentive pay, long-term incentive, and benefits to offer compensation that
we believe provide substantially similar or better overall economic benefits to
what you have had during the bankruptcy. As with executive compensation
throughout our industry, your actual compensation will depend on New Delphi’s
success as a company and your individual contribution to that success.


As you are currently an expatriate, this offer is made with the assumption your
expatriate assignment will continue. Your immigration paperwork will be updated
for the new legal entity. The provisions described below apply to you, as
appropriate, as a U.S. executive on expatriate assignment or upon your
repatriation.


Because Delphi U.S. is a newly formed company, you will be a new employee of a
newly formed company. Any obligations from your service to Delphi Corporation
(“Old Delphi”) will not be assumed by New Delphi or Delphi U.S., each of which
is a separate company. However, your length of service with Old Delphi applies
for purposes of eligibility for certain policies and benefits. The following
summarizes the initial terms of your employment:


•
Base Salary: Your base salary will initially be [•] annually and will be
increased, effective November 1, 2009 by half of the car allowance you are
currently eligible to receive from Old Delphi (as described below). Your stipend
fold in will occur when you repatriate.



•
Target Annual Incentive: For the 2010 calendar year, your target annual
incentive compensation will be [•]. This target annual incentive compensation is
an increase of [•] above your salaried incentive target at Old Delphi. This
increase will offset certain benefits that will not be offered. What you
actually receive will, of course, be subject to the performance of New Delphi
relative to the performance targets established by New Delphi’s Board of
Managers (the “Board”), as well as your individual performance. The Board has
the ability to modify the program in consultation with Delphi U.S. management.



•
LTIP: New Delphi will implement a Long-Term Incentive Program. The grants under
that program will be the responsibility of the Board. As with other long-term
incentive programs, awards under the program and the value of those awards will
depend on the success of New Delphi as a company and upon achieving a meaningful
increase in the value of New Delphi,


_______ Initials        Page 1 of 6



--------------------------------------------------------------------------------



as well as other potential factors such as the occurrence of an IPO or other
liquidity event for shareholders. Investors of New Delphi who have the right to
designate a majority of the members of the Board will recommend that all Delphi
U.S. executives be eligible to participate and that an award pool with a total
potential value of $135,000,000 be available for grant over the first three
years of the program, contingent on New Delphi’s success and the targets and
conditions contained in the program. This will be a priority of New Delphi.


•
Severance: Under the New Delphi 1, LLC Separation Allowance Plan (SAP), should
you be separated from Delphi U.S., and subject to the election described below,
you will be eligible to receive the same severance pay, if any, as you would
have received from Old Delphi in accordance with the terms of Old Delphi’s
Separation Allowance Plan, as in effect on May 1, 2009. We note that, like the
Old Delphi plan, severance pay will not be payable in the event you are
terminated due to a “Discharge” (as defined in the SAP) or if you quit. The
Board will set severance policy and may amend the SAP after two years.



•
Frozen SERP Benefit:    Under the New Delphi 1, LLC Supplemental Executive
Retirement Program (SERP) which is, and will continue to be, frozen, you will be
eligible to receive a benefit amount based on the benefit that would have been
payable pursuant to the terms of Old Delphi’s Supplemental Executive Retirement
Plan but modified in two ways: (a) the benefit under the Old Delphi plan will be
calculated based on earnings and service up to December 31, 2006, and (b) an
additional 10% reduction of such frozen benefit amount will apply. In order to
receive the SERP benefit, you must remain employed by Delphi U.S. for at least
two (2) years following your employment commencement date with Delphi U.S. This
requirement will not apply if (1) your employment is terminated by Delphi U.S.,
not you, and for reasons other than “Cause,” as defined in the SERP, (2) you die
or (3) you reach age 60.



In the event you are separated from employment from Delphi U.S., you have the
option to receive either the SAP Benefit or the SERP Benefit, but not both. You
must make your one-time election simultaneously with your execution and delivery
of this offer letter by selecting either “SAP Benefit” or “SERP Benefit” in the
space provided below. This election will only apply if you are separated by
Delphi U.S. For example, if you elect the severance but are never separated, you
will still be eligible for SERP benefits at the time of your retirement or
death. You will receive separate information involving estimated amounts of your
SAP and frozen SERP to assist you in making an election.


Notwithstanding anything else in this offer letter to the contrary, in the event
that you have already signed a release of claims against Old Delphi, your prior
election to receive severance under such release of claims shall be binding and
you shall not be entitled to a new election hereunder. Delphi U.S. hereby agrees
to pay any amounts payable to you pursuant to such release of claims in
accordance with its terms, subject to your continued compliance with the terms
of such release of claims.


•
Temporary Lay Offs (TLO): In 2010, consistent with current policy, you will be
required to take at least two (2) weeks of TLO per quarter until New Delphi is
globally cash flow positive. These weeks will be paid at 50% of your base salary
(the same policy as was in effect at Old Delphi).



•
Car Allowance: Delphi U.S. is not offering a car stipend. Instead, an amount
equal to 50% of the monthly car stipend that you were eligible to receive from
Old Delphi will be rolled into your base salary, upon your repatriation. The
amount of the monthly car stipend that is rolled into your base salary will not
count toward your SAP benefit.




_______ Initials        Page 2 of 6



--------------------------------------------------------------------------------



•
Qualified Retirement Plan – 401(k): Delphi U.S. will assume the Old Delphi
401(k) plan, and you will retain your 401(k) account. Delphi U.S. currently
intends to make contributions to your 401(k) account equal to 4% of your base
salary, assuming eligibility. Once New Delphi has been globally cash flow
positive for each of three consecutive months, Delphi U.S. intends to make
profit sharing matching contributions equal to 50% of your contributions, up to
a maximum of 3.5%. Thus if you contribute 7%, Delphi U.S. would match this with
a 3.5% contribution. Of course, Delphi U.S.’s decision to make any contribution
or match is subject to the availability of Delphi U.S.’s earnings and cash to
contribute to this plan, as determined by the Board.



•
Nonqualified 401(k): Delphi U.S. will adopt the New Delphi 1, LLC Salaried
Retirement Equalization Savings Program (the “SRESP”), a non-qualified defined
contribution plan that operates in a manner similar to a 401(k) plan with
respect to compensation above the IRS annual compensation limit. Delphi U.S.
currently intends to make contributions to your 401(k) account equal to 4% of
your base salary, assuming eligibility. As with the qualified 401(k) plan, once
New Delphi is globally cash flow positive for each of three consecutive months,
Delphi U.S. intends also to match 50% of your contributions on the same basis up
to a maximum of 3.5%. Similarly, the decision to make any matching contributions
is subject to the availability of Delphi U.S.’s earnings and cash to contribute
to this plan, as determined by the Board.



•
Health Care: Your group health insurance policy at Delphi U.S. will initially
offer the same benefits and provisions as were provided by Old Delphi. Employee
contribution costs, including co-pays and deductibles, are expected to increase
in 2010. The specific impact upon eligible employees will be determined based in
part upon you and your dependent’s eligibility for certain healthy behavior
factors that will impact the amount of your monthly premium. Also, beginning in
January, 2010, if your spouse has coverage from another source, your spouse will
be covered by that source rather than by Delphi U.S. These changes should become
effective January 1, 2010, with the details to be provided in the benefit
options enrollment package which you will receive later this year.



•
Life Insurance: Delphi U.S. intends to provide you with a term-life insurance
policy with a face amount equal to 1.5 times your base salary. The premiums for
this policy will be paid by Delphi U.S. while you remain employed by Delphi U.S.



•
Holidays: You will initially be entitled to 9 standard holidays and 2 floating
holidays. In 2010, Delphi U.S.’s holidays will be:



New Years Day    Labor Day        Christmas Eve Day
Memorial Day    Thanksgiving        Christmas Day
Independence Day    Day after Thanksgiving    New Years Eve Day


•
Vacation Schedule: In accordance with Delphi U.S.’s vacation policy, vacation
days will be based upon length of service, in the table shown below, but will
cap at 20 days for employees with more than 15 years of service.


_______ Initials        Page 3 of 6



--------------------------------------------------------------------------------





Years of Service


Days Vacation
1 but less than 3
10 days
3 but less than 5
12.5 days
5 but less than 10
15 days
10 but less than 15
17.5 days
15 or more
20 days



•
Designated Time Off Days: In addition to vacation, you will accrue additional
paid days off based upon length of service up to a maximum of 5 days per year,
as shown below. These days are generally expected to be used for personal
appointments, individual sick days, funerals, etc.



Years of Service


DTO Days
1 but less than 3
2 days
3 but less than 10
3 days
10 but less than 20
4 days
20 or more
5 days



•
Short- and Long-Term Disability: You will be eligible to participate in Delphi
U.S.’s short- and long-term disability plans on the same basis as similarly
situated employees. The short-term program generally provide for a total of 26
weeks, with the first week at 100% of base pay and remaining 25 weeks at 60% of
base pay. The long-term program will provide for 40% of your pay for any illness
that extends beyond the short- term sickness and accident leave. You will be
able to purchase coverage for up to an additional 20% of pay.



By signing this letter, you acknowledge and agree that the terms of your
employment and all policies, practices and procedures of Delphi U.S. are subject
to change at the discretion of Delphi U.S. from time to time, except as
specifically provided herein with respect to Delphi U.S.’s SERP and severance
obligations.


THIS OFFER LETTER IS CONDITIONED UPON YOU CONTRACTUALLY WAIVING AND RELEASING
ALL PRE-EXISTING CLAIMS. BY SIGNING THIS LETTER, YOU UNDERSTAND AND AGREE THAT
YOU ARE WAIVING AND RELEASING ALL PRE-EXISTING CLAIMS THAT YOU HAD OR MAY HAVE
AGAINST OLD DELPHI, NEW DELPHI OR ANY OF THEIR RESPECTIVE AFFILIATES AND
SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION, THOSE ARISING FROM ANY PRE-EXISTING
EMPLOYMENT, CHANGE IN CONTROL OR OTHER EMPLOYMENT-RELATED AGREEMENTS AND ANY
BENEFITS PAYABLE UNDER PRE-EXISTING COMPENSATION AND BENEFITS ARRANGEMENTS,
EXCEPT AS SPECIFICALLY PROVIDED HEREIN.


To help you better understand the compensation, policy and benefit program, you
may find Delphi U.S.’s policies on my.delphi.com.


You may wish to consult with your HR department or with your own attorney to
more fully understand the claims and rights that you will be waiving as a
consequence of accepting this offer of employment.


As you evaluate this offer there are several things to keep in mind. Delphi U.S.
is a new company and as such, you will be required to complete new “on boarding”
forms which are effective upon

_______ Initials        Page 4 of 6



--------------------------------------------------------------------------------



your signature of acceptance at the bottom of this letter. Additionally, please
read the attached acknowledgment, which you will also need to sign and return
with your acceptance. This document acknowledges Delphi U.S.’s employment
policy, which is “at will” employment on a day-to-day basis. As described above,
the policies which applied to Old Delphi cease to exist as of the effective date
and Delphi U.S.’s policies will govern your employment going forward.


To accept the offer, you must sign both this offer letter and the attached
employment acknowledgement notice and return the forms to your personnel
representative or office by to your employment commencement date. Your local HR
department should also be able to assist.


We are all aware of the great sacrifices Old Delphi executives have made to
preserve the company, to protect its reputation and to serve Old Delphi’s
customers. We recognize the toll that being simultaneously in reorganization and
recession takes. Nonetheless, we believe that New Delphi can and will succeed,
will restore its financial health and its honored position among its customers.
New Delphi starts with great products, a good reputation, great financial
resources and the opportunity that technology and competitive industry provides.
But it cannot succeed without dedicated and skilled management. There is no
question that New Delphi faces challenges. We hope you will accept those
challenges, accept our offer, join the New Delphi team and be a part of New
Delphi’s vibrant future.




NEW DELPHI 1, LLC






__________________________________
By: David J. Miller




By my signature below, I indicate acceptance and understanding of the terms and
conditions contained herein and confirm that I have read and understand the
changes in my compensation, benefits and rights as referenced herein and as made
available to me for review on the Delphi U.S. website. I understand that New
Delphi and Delphi U.S. may amend, modify or terminate their respective benefit
plans and programs at any time, except as specifically provided herein with
respect to Delphi U.S.’s SERP and severance obligations.


Additionally, by my signature below, I hereby waive and release all pre-existing
claims that I had or may have against Delphi Corporation, Delphi Holdings LLP,
New Delphi 1,


LLC and each of their respective affiliates, including, without limitation,
those arising from any pre-existing employment, change in control or other
employment-related agreements, except as otherwise specifically provided herein.
Furthermore, I indicate that I am voluntarily waiving and releasing all
pre-existing claims against Delphi Corporation, Delphi Holdings LLP, New Delphi
1, LLC and each of their respective affiliates, except as otherwise specifically
provided herein, and I confirm that I have read and understand the consequences
of such waiver and release.


In accordance with the terms of this offer letter, I hereby irrevocably elect to
receive the following payment in the event of my eligible termination of
employment with Delphi U.S. (select one):


SAP Benefit ____

_______ Initials        Page 5 of 6



--------------------------------------------------------------------------------





SERP Benefit ____




_____________________________________        Date: October ___, 2009
Jugal K. Vijayvargiya





_______ Initials        Page 6 of 6



--------------------------------------------------------------------------------




NEW DELPHI 1, LLC
EMPLOYMENT, INTELLECTUAL PROPERTY, AND
INFORMATION SECURITY POLICY ACKNOWLEDGEMENT


1.
The undersigned (the “Employee”) agrees to devote his or her full business time
and service in the employ of New Delphi 1, LLC (the “Employer”) in such capacity
as the Employer may direct from time to time.

2.
The Employee acknowledges that all employment relationships between the Employer
and its respective employees shall be on an employment-at-will basis, as defined
by applicable law, meaning that either the Employer or the Employee may
terminate the Employee’s employment at any time with our without notice and with
or without cause, for any reason or no reason. In consideration of the services
to be performed by the Employee for the Employer, in any and every capacity, the
Employer agrees to pay the Employee, in one or more installments, as long as the
employment continues.

3.
The Employee acknowledges that the Employer is a newly formed company. As such,
there are no carry-over rights from Delphi Corporation (“Old Delphi”), except
that the Employer has agreed to give the Employee credit for years of service
with Old Delphi for purposes of participation in the Employer’s severance plan
and vacation eligibility.

4.
The Employee acknowledges that the Employer reserves the right to change, modify
or amend its policies from time to time at its sole discretion except as
expressly identified in his/her executive offer letter dated October 2, 2009.

5.
In consideration of the compensation paid the Employee in connection with his or
her employment and the opportunity which such employment affords the Employee to
become acquainted with the Employer’s business, including activities of the
Employer in connection with engineering, research or development work, the
Employee agrees:

a.
To assign to the Employer (or any subsidiary of the Employer designated by the
Employer) all rights to all patents, utility models, industrial designs,
trademarks, service marks, semiconductor chip mask works and copyrights on all
writings, designs, inventions and works that are conceived, made, invented or
suggested during the term of employment and are connected with his or her work
or are otherwise related to the business of the Employer. (The business of the
Employer includes the business that exists or is anticipated at the time the
rights come into existence.)

b.
To promptly disclose such writings, designs, inventions and works to the
Employer.

c.
To sign, whether during or after employment, patent applications and other
lawful papers that the Employer considers helpful to secure and enforce such
rights. The Employer will bear all expense related to such activities.

d.
That this agreement does not apply to an invention that the Employee developed
entirely on his or her own time without using the Employer’s equipment,
supplies, facilities, or trade secret information, except for those inventions
that either relate at the time of conception or reduction to practice of the
invention directly to the Employer’s business, or to actual or demonstrably
anticipated research or development of the Employer, or result from any work
performed by the Employee for the Employer. This agreement does not affect the
Employer’s ownership of rights in works made for hire.

e.
Not to disclose to the Employer, or use during employment for the Employer, any
of his or her prior inventions that the Employer is not entitled to use or any
proprietary information belonging to others (including his or her prior
employers) unless prior written approval is obtained. This paragraph does not
apply to inventions that the Employee was obligated to assign to General Motors
Corporation prior to 1 January





--------------------------------------------------------------------------------




1999, to proprietary information belonging to General Motors Corporation prior
to 1 January 1999 or to inventions or propriety information belonging to Old
Delphi.
6.
The Employee acknowledges that, by virtue of his or her employment, he or she
may become aware of certain proprietary or confidential information regarding
the Employer, its customers and its suppliers. Employee acknowledges and agrees:

a.
To abide by the Employer’s Information Security and Customer Protection (IS&C)
policy, as the same may be amended from time to time.

b.
To protect the business and technical information and other proprietary
information created or obtained during employment from the Employer or any of
its customers or suppliers.

c.
To protect and not disclose to anyone, outside of the Employer, in any manner
whatsoever, either in whole or in part, except as required to conduct the
business of the Employer, any and all information and data of any nature, for
any reason, relating to the products, processes, business work, design, methods,
styling, inventions and facilities of the Employer, its customer or its
suppliers, which the Employee may in any way acquire by reason of employment.
The Employee acknowledges that this requirement pertains not only to information
and data that is gained subsequent to this document, but also to any information
and data that the Employee may have become aware of prior to the date of this
document as part of employment with the Employer. The Employee agrees that this
duty to not disclose information survives the termination of employment with the
Employer or transfer of employment to another division, subsidiary or joint
venture of the Employer.

d.
That communication of information and data, within Employer, will be on a
need-to-know basis.

7.
The Employer and the Employee acknowledge that there are no other arrangements,
agreements, or understandings, verbal or in writing, regarding same and that any
modification or amendment hereof, other than a cancellation and replacement
hereof by another written form of agreement, must be endorsed hereon in writing
and initialed by both the Employee and the Employer.



By my signature below I indicate acceptance and understanding of the terms and
conditions contained herein and confirm that I have read and understand the
changes to my compensation, policies, benefits and rights as referenced herein
and in the offer letter. Additionally, I acknowledge and agree that all
policies, practices and procedures of the Employer are subject to change at the
discretion of management from time to time.






DATE:____________    EMPLOYEE:_______________________________
Print Name:




DATE:____________    NEW DELPHI 1, LLC
REPESENTATIVE__________________________




Page 2 of 2


